— In an action to recover damages for personal injuries, tried before the court without a jury, the court found in favor of defendant. Plaintiff appeals from the decision and from the judgment entered thereon, and brings up for review the rulings and decisions of the court during the trial. Judgment unanimously affirmed, with costs. No opinion. Appeal from the decision and rulings and decisions of the court during the trial dismissed. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.